Title: From Alexander Hamilton to Josias Carvel Hall, 17 June 1799
From: Hamilton, Alexander
To: Hall, Josias Carvel


          
            Sir,
            New York June 17. 1799
          
          The Secretary of War has signified to me the confirmation of Lt Cooper as Qr. Master to your Regiment.
          The Purveyor of Supplies (Mr. Tench Francis Esqr) is instructed to reimburse the expenditure for the articles which you mention to have been procured. For this purpose, you will transmit to to him to the Purveyor him the vouchers of the purchases, and their cost and to the Superintendant of Military Supplies Stores a receipt  from you a certificate from from your Regimental Quarter Master acknowleging the delivery to him. The established forms of accountability require both. The articles no doubt have been distributed among the companies. The receipts from the officers respectively who may have received them will enable the Quarter Master to give his receipt and to discharge himself when he is called to account for his issues.
          Thus you perceive Sir, that I have supported what has been done though out of the established course, from the conviction that it was dictated by a commendable zeal &  that in the commencement of similar operations small deviations are sometimes unavoidable But it is in the main important that expenditures of money out of the prescribed channels should be — avoided except in cases of abstained from, except in cases of very urgent necessity.
          With great consideration I am Sir Yr Obed Sr
          Col Hall
        